Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered May 20, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a prison term of 1 to 3 years, unanimously affirmed.
On October 10, 1990, the defendant and an accomplice sold cocaine to an undercover officer. The officer and another officer, acting as her "ghost”, testified that the defendant called over the accomplice and told him to give the undercover officer the cocaine, and the accomplice accepted the prerecorded money from the officer. Defendant testified that he had nothing to do with the transaction.
The verdict is supported by the weight of the evidence (People v Bleakley, 69 NY2d 490), and the trial court did not abuse its discretion when it denied defendant’s motion for a mistrial. Concur—Murphy, P. J., Sullivan, Carro and Kupferman, JJ.